department of the treasury employer_identification_number person to contact - id contact telephone numbers vil internal_revenue_service p o box cincinnati oh number release date date date legend b name c state d year e name f county names x dollars amount y dollars amount dear we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant will constitute an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts you were formed in the state of c in d you are a nonprofit corporation exempt from taxation under sec_501 of the internal_revenue_code and classified as a public charity under sec_509 and sec_170 of the code your purpose is to promote the mental moral intellectual artistic and physical improvement of those in f which is a rural_area in c you will receive a grant from b for x dollars the grant will be a distribution of cash or investments from b and will take effect on the death of the grantor a condition of the receipt of the grant requires that you will hold the funds in a separate endowment known as e the grant will be used to benefit of residents in f at the discretion of your board_of directors you received one small grant for y dollars from b several years ago b does not stand in a position of authority over you you have carried on a successful program of public solicitation to attract public support and have consistently met the public support_test your program of public solicitation includes conducting an annual mailing campaign to solicit contributions from the general_public and sending letters to the local funeral homes requesting they inform families of your existence so that they can make memorial gifts to you is not your creator and letter catalog number 58230y furthermore you have a large board including an elected county official an elected member from the local board_of education an officer employee of a local bank from your community as well as three directors elected at large other than your current president serving as b’s attorney there are no other relationships between you and b law sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which e e e are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include e whether the contribution was made by a person who a b c d e created the organization previously contributed a substantial part of its support or endowment stood in a position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 directly or indirectly exercised control_over the organization or was in a relationship described in internal_revenue_code sec_4946 through a g with someone listed in bullets a b c or d above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above e e e whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support e e e e whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer application of law based on the information provided the proposed grant meets the requirements of sec_1_170a-9 because the grant is from a disinterested party and the grant was attracted by reason of your publicly supported nature the grant is unusual or unexpected with respect to the amount the grant will adversely affect your status as normally being publicly supported a the grant was not made by a person who created you or who previously contributed the grantor also does not stand in a position the grant meets the requirements of sec_1_509_a_-3 based on the following facts and circumstances d you have met the public support_test in past years e because you have relied on public support in the past it can be assumed that you b the grant is a bequest and is in the form of cash or investments c you have carried on an actual program of public solicitation have exempt_activities a substantial amount of your support of authority with respect to you and does not exercise control_over you will be able to maintain that level of public support in the future you have a large representative governing body and have attracted a significant amount of public support over the years f in addition no material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer for all the forgoing reasons the grant should be characterized as an unusual grant within the meaning of sec_1_509_a_-3 if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
